JACKSON, Chief Justice.
This was a contest between the parties over money raised from the sale of the tenant’s crop. The Stewarts fore*220■closed a landlord’s lien thereon, and Zachry claimed the money raised by that fqreclosure. Zachry was the landlord, and had transferred the lien to the Stewarts to induce them to' furnish supplies to his tenant, and after-wards claimed the money raised by the very paper which lie had so assigned, and did so by attacking its validity ■and lien on the crop. The jury found for the Stewarts, the assignees of the lien, and Zachry moved for a new trial, and the denial of that motion is assigned as error.
1. There was no error in giving the Stewarts the conclusion, as they took the affirmative without objection, and put in their testimony to support it.
2. There was no error in ruling out what was said about the contract before it was reduced to writing, it was merged in that writing.
3. The exception to the charge cannot be entertained ; it is too general and does not specify the particular error, assigned thereon. Neal et al., executors, vs. Brown et al., this term.
4. Even if it could be, the verdict is right under the law applicable to the facts disclosed by the record. Zachry is estopped from attacking the validity of the lien he transferred in order to enable his tenant to run his farm for the benefit of himself as well as that of his tenant.
Judgment affirmed.